Title: To George Washington from William Stoy, 19 February 1792
From: Stoy, William
To: Washington, George



Please your Excellency,
Libanon [Lebanon, Pa.] febr 19th 1792.

If your Excellency will condescend to read the following it will do you no harm: if not I can’t be hurt by it. Congress have miscarried in an expedition against the Indians, the original, the absolutely rightful and under god the primitive owners of the land. their territories have been ceded to North America: by whom? by great Brittain. What right and title had Great Brittain to their land? the right of conquest. none else what ever may be Said to the contrary. Serpens nisi devoret Serpentem non fit draco. upon this principle all power is established. Now please to let me ask your Excellency: upon what title or grant do you rightfully hold the extensive tracts of land in your State? Your titles and grants under what derivation Soever, are from the obsolete and now amongst us annihilated and abdicated power of great Brittain the first usurpers and conquerors of these extensive American territories, which are now rightfully and I will Say providentially ⟨w⟩rested from them. But what would your Excellency think if I or Some body else was powerful enough to rob you of your estate? the law here interferes. but what is the law against power? inter arma Silent leges. It could certainly be held by conquest. but whether justly or with injustice that might be

the question. what we have bought or buy from the Indians makes a different case. what they have ceded is ceded, & they have been hitherto more faithful in holding their bargains then oftentimes the white people. It is a natural truth if you confine a cat in a close place and whip her from corner to corner, if She can not find her escape, She at last will fly into your face. please to make a Suitable application. Here Something comes in my mind, which I have thought of these thirty Seven years. I remember our former war with the French & Indians which came upon us in 1754 and Some Subsequent years. at that time the Indians killed and took prisoners but could do no more then what they were permitted. for I was Sure that otherwise they might have done much more mischief. and this leads me to communicate to your Excellency a far different Step which the Indians may pursue, if they Should happen to fall upon copying our own conduct, and which I very carefully Shall keep from the public Eye. We go out against the Indians and destroy their Cornfields and harvest etc. Now Suppose five hundred Indians (and I am confident that they can Spare a much greater number for the business) would come upon us in Small parties of five only especially in the fall of the year, when the farmer hath put up his all in his barn for his future Sustainance, and Set that on fire. In this manner they need not kill us with their arms but Starve us to death. and who will pursue ’em? Our armies can not. let them pursue a Single Wolf. The poor farmer is rendered incapable by different motives, when at the Same time the Indian finds cattle enough for his Support. Is not our conduct absolutely inconsistent with the declaration we have made in our constitution that every one is to be protected in his property? or do the Indians not belong to them every one? or hath not even an Indian the Same right with an alien from Europe to receive the American CitizenShip if he desires it. I will not Speak from principles of Christianity, which by most people are laughed at now a days, but from principles of nature of reason & morality. God is the common father of the Indian as well as of the white man. It is now about forty years ago, Since the old and long timed Secretary, to the then proprietaries of Pennsilvania, Richard Peters, was out in the woods to make a Survey of land that had been bought from the Indians, and a heavy thunder gust came on. All the white people fled to a place among low and little Shrubs. the Indians

remained under high trees to Shelter themselves. the White men returning found an old and grave Indian lying flat on the ground under a large oak tree, and told him that it was dangerous in a gust to lay under Such a tree. He Simply replied: the Lord knows where the poor Indian lays. with great Submission & deference I am your Excellency’s most obedient & most hble Servt

W. Stoy.

